DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “lack of any additional sagging prevention” which is not clear.  The term “additional” suggests that there is sagging prevention included yet it is not known what this is, or how much sagging prevention is included by the term “additional”.   Also, the structural limitations of something that prevents sagging is not clear since this is a negative limitation and the specification has no definition for what constitutes a structural component dedicated to preventing sagging.  The claim will be examined as best understood.  Claims 3-6 are rejected for depending from claim 1.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,240,691 to Holzkaemper et al. in view of U.S. Patent No. 6,701,683 to Messenger et al further in view of U.S Patent Publication No. US 2009/0011207 to Dubey further in view of U.S. Patent No. 5,007,532 to Binish.
Regarding claim 1, Holzkaemper discloses building panel (abstract) with a rigid layer of cement (fig. 1: 3) having a reinforcing material (fig. 2: 4) embedded within, an insulation layer of foam (2) chemically bonded, completely upon final product, to the second side of the rigid layer (foamed in place, column 4, lines 12-15).  However, Holzkaemper does not disclose a water-resistant barrier.  Messenger discloses a concrete and foam panel with water barrier (moisture (inherently contains water) barrier, column 5, lines 54-57 on an inner side of a rigid concrete layer).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Holzkaemper by using a moisture barrier on the first side, of the rigid layer in order to prevent moisture and liquids from entering the concrete.  Regarding the limitation of magnesium oxide rigid layer with a plurality of glass fibers, this is not disclosed by Holzkaemper.  However, Dubey discloses such a cement containing magnesium oxide [0063] and a plurality of glass fibers [0105], [0130], [0188]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Holzkaemper by using such a cementitious material as disclosed by Dubey as a mere design choice and to increase the strength of the panel.  
Additionally, Holzkaemper does not disclose the foam as being a two-part rigid urethane.  Binish discloses the use of a two-part rigid urethane foam (Binish col. 3, lines 50-62) which is an adhesive to bond (chemically) to adjacent layers.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Holzkaemper by using such a foam as disclosed by Binish in order to “cuts down on the amount of adhesive used, and the weight of the adhesive” (Binish col. 3, lines 61-62) and “used for insulation purposes” (Binish col. 3, lines 51-52) to better insulate the structure and reduce weight.
Regarding the limitation of a lack of additional sagging prevention, as best understood, Holzkaemper discloses (column 5, lines 33-38) the use of portions 13, 15 as providing strength in the event the panel loses strength in a fire.  This suggests that without a fire, these strengtheners are not needed since their purpose is disclosed as for use in strengthening during a fire.
Regarding claims 3 and 4, Holzkaemper discloses an outer veneer layer of brick (5) adhered to the rigid layer, or either adjacent layer.
Regarding claim 6, Holzkaemper discloses the basic claim structure of the instant application but does not disclose specific thicknesses and insulation factors.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such thicknesses and insulation factors would have been an obvious design choice based upon the needed insulation for the location of the building.  Milder climates require less insulation than hot or cold climates which would require greater insulation.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,240,691 to Holzkaemper et al. in view of U.S. Patent No. 6,701,683 to Messenger et al further in view of U.S Patent Publication No. US 2009/0011207 to Dubey further in view of U.S. Patent No. 5,007,532 to Binish further in view of U.S. Patent No. 4,494,349 to Clements.
Regarding claim 5, Holzkaemper does not disclose a particular means for attachment to a building structure.  Clements discloses attachment to a building structure using bolts (fig. 11: 96).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Holzkaemper by using bolts, as disclosed by Clements as bolts are well known in the art of construction and would have been obvious and reduce costs.





Response to Arguments
Applicant's arguments filed 12/7/22 have been fully considered but they are not persuasive.  The applicant argues that Messenger does not disclose a water barrier.  However, Messenger discloses, on page 6 of 13 of the applicant’s arguments, “impedes penetration of moisture”, moisture is known as water. And regarding which layer, Messenger discloses the barrier being applied to either side.  Regarding the new claim amendments, these are addressed in the new office action above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633